Title: To George Washington from the Massachusetts Committee of Supplies, 1 August 1775
From: Massachusetts Committee of Supplies
To: Washington, George



Chamber of Supplies Water Town [Mass.] Augt 1. 1775
May It please your Excellency

Mr Cheever has applyed this afternoon for 200,000 small Arm Cartridges in Consequence of An Application from the Adjutant General, to answer the Demand of Major General Lee.
Mr Cheever is able to furnish abt 36000 It being the Whole Quantity now made, & there remains but 36 barells in Store of the Quantity collected from the Towns in this Colony & recd from the others this ⟨si⟩de Maryland.
there are also about two Tons of Lead & not any Flints in Store, of which We think it necessary to give immediate Information.
We are in daily Expectation of some Powder from the West Indies, but cannot say what Success our plans will meet with; indeed We have exerted Ourselves to obtain It several Ways which may be communicated at a more convenient oppertunity, With respect to Lead & Flints Colo. porter was dispatched sixteen Days since for New york for 2 hhds Flints & 10 Tons Lead but We have heard nothing from him since—We are ready to exert to the utmost to serve the Cause, provided the Commissary General desires it for the present—the powder shall be sent immediatel⟨y⟩ if ordered or be made into Cartridges as soon as maybe. We are sir respectfully your most ob. Sert

Elbridge Gerry ⅌ Ord.

